Citation Nr: 1144371	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-41 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appeared for a video conference hearing in August 2011.  

In the August 2010 Statement of the Case, the RO characterized the Veteran's claim as reopened and considered it on a de novo basis.  That notwithstanding, the Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156(a) (2011) regardless of the actions of the RO and has recharacterized the issue accordingly.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral hearing loss was previously denied in unappealed rating decisions issued in November 2001 and January 2007; no lay or medical documents constituting new and material evidence were submitted within the one-year period of either decision.

2.  Evidence received into the claims file since the unappealed January 2007 rating decision was not previously of record and contains lay contentions that, for purposes of reopening, represent credible evidence of in-service noise exposure and hearing loss onset.  

3.  The competent evidence of record does not support the finding that the currently diagnosed bilateral hearing loss is etiologically related to service or to any incident therein.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2001).

2.  The January 2007 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2006).

3.  New and material evidence has been received to reopen the previously denied claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2011).

4.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran was furnished with a notice letter fully compliant with the requirements of 38 C.F.R. § 3.159(b) and Dingess/Hartman in May 2009.  This letter contains a section addressing the specific elements of a service connection claim.  As the Veteran's claim is being reopened, no analysis is necessary as to whether the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning new and material evidence claims, were met in the present case.    

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c) (2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c) (1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c) (4).  VA has obtained all pertinent evidence specified by the Veteran, including recent VA outpatient treatment records.  He was afforded a VA audiological examination in August 2009 that confirmed the presence of a current disability, and a VA addendum containing an etiology opinion that was based upon a review of the claims file was obtained in March 2010.  By these actions, VA has fully met its duty to assist the Veteran with the development of pertinent facts.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could reasonably result in substantiation of the claim, if reopened.  As such, evidence is "new" if it has not been previously submitted to agency decisionmakers and "material" if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.

In this case, the Veteran's initial claim for service connection for bilateral hearing loss was denied in a November 2001 rating decision on the basis that the current disability, as confirmed by an October 2001 VA examination, was not shown by the service treatment records.  The Veteran was notified of this decision in the same month but did not file a notice of disagreement, or submit lay or medical documentation constituting new and material evidence, within the one-year appeal period.  38 C.F.R. § 3.156.  The claim was again denied in a January 2007 decision, which was issued following the receipt of a July 2006 private audiological record indicating that the current bilateral hearing loss was consistent with a noise-induced hearing loss.  The Veteran was notified of this decision in the same month but did not file a notice of disagreement, or submit lay or medical documentation constituting new and material evidence, within the one-year appeal period.  Id.  Both the November 2001 and January 2007 rating decisions accordingly are "final," pursuant to 38 U.S.C.A. § 7105(c) and the question becomes whether evidence received since that time is new and material, so as to reopen the claim.  

In this regard, the Board has focused attention on the lay evidence of record.  Prior to the January 2007 rating decision, the record was devoid of lay submissions, aside from the claims received in June 2001 and August 2006.  As more specifically detailed below, however, the Veteran described his history of noise exposure and the onset of hearing loss in considerable detail in his March 2009 claim, the July 2010 Notice of Disagreement, the October 2010 Substantive Appeal, and the August 2011 hearing testimony.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, numerous court cases indicate that lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Given this, and particularly in view of the Court's holding in Shade, the Board finds that the Veteran's lay contentions - not previously of record - represent evidence of in-service noise exposure and hearing loss onset sufficient to reopen the Veteran's previously denied claim.  As new and material evidence has been received to reopen the Veteran's claim, the Board has considered whether the merits of this claim can be considered at the present time without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, the Veteran has asserted that his bilateral hearing loss disability is etiologically related to his military duties, including artillery fire and the unloading of "massive amounts of ammunition," as noted in his March 2009 claim.  In his July 2010 Notice of Disagreement, he denied the use of hearing protection during service.  During his August 2011 hearing, he described being a gunner on a 105 Howitzer and firing 20 to 30 rounds per month over a three-year period, and he noted that his post-service occupation as a control operator posed no noise risks.  His Department of Defense Form 214 confirms his military occupational specialty as a field artillery crewman.

The Veteran's fire-damaged service treatment records have been reviewed.  Both the April 1955 entrance examination report and the March 1958 separation examination report contain whispered voice test results of 15/15 bilaterally, with no pure tone threshold testing results.  The extensively damaged March 1958 separation Report of Medical History indicates that the Veteran denied ear, nose, and throat trouble and running ears; however, while he denied wearing hearing aids, it is not clear that he specifically denied hearing loss, as a portion of the questionnaire section of this report was damaged.  The service treatment records are otherwise devoid of audiological findings.  

The earliest evidence of record suggesting a hearing loss disability is a May 2001 private audiological report.  The findings from this report are in graphic form, with the type of testing equipment unclear, but it is evident that the pure tone thresholds at 2000 Hertz and above were well over the 40 decibel threshold.  The Board accepts this record as evidence of a bilateral hearing loss disability, pursuant to 38 C.F.R. § 3.385.  Savage v. Shinseki, 24 Vet. App. 124 (noting that the Board may interpret results from a private audiometric graph if it felt it had the expertise); c.f. Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

In October 2001, the Veteran underwent a VA audiological examination that confirmed thresholds at 40 decibels or higher at the 2000 Hertz and higher frequencies bilaterally, consistent with the criteria of 38 C.F.R. § 3.385.  The examiner rendered a diagnosis of bilateral high-frequency sensorineural hearing loss that was felt to be age-related.  The examiner felt that the Veteran's hearing loss was caused by age-related factors and was unlikely to be secondary to noise exposure that occurred while on active duty.  The claims file was not available to the examiner, who conceded that he could not substantiate hearing loss while on active duty "[s]ince the C-file was not sent."

The claims file contains a statement from a private audiologist, dated in July 2006.  This audiologist related the Veteran's reports of being exposed to noise during service from 1955 to 1958 through working with artillery.  The test results were reported to have a configuration of hearing loss "consistent with a noise[-]induced hearing loss bilaterally."  The audiologist did not provide any further specification as to etiology and did not confirm or deny review of the claims file or of the service treatment records.  

An August 2009 VA audiological examination confirmed a bilateral high frequency hearing loss disability.  While the Veteran reported a history of in-service exposure to gunfire without hearing protection. The only nexus opinion concerned the examiner's finding that tinnitus was "less likely as not" a result of such noise exposure.  

In March 2010, the claims file was reviewed by a staff physician for purposes of an addendum opinion.  This physician found the July 2006 audiologist's opinion to be speculative, as she "failed" to consider information within the service treatment records, the Veteran's age, and the consistency of the current audiometric data with presbycusis.  After assessing all available evidence, the physician concluded that the most likely etiology of the Veteran's hearing loss was a combination of genetic and environmental factors that occurred subsequent to separation from service over 50 years ago.  Accordingly, it was his opinion that it was less likely than not that the current hearing loss might be related to military service.  

The balance of the audio logical and medical evidence of record does not support the Veteran's claim.  While the service treatment records are incomplete in nature, as they are fire-damaged and contain no pure tone threshold testing results, the fact remains that the Veteran neither complained of, nor had documented treatment for, bilateral hearing loss until approximately 43 years after service in 2001.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Both the unfavorable October 2001 VA opinion and the July 2006 private opinion indicating hearing loss consistent with noise exposure are of very limited probative value, as both were apparently rendered without the benefit of either a claims file review or an extended period of treatment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The only truly probative audiological or medical evidence of record addressing the question of etiology is the March 2010 VA opinion.  This opinion, rendered by a doctor who reviewed the claims file and offered a detailed rationale, weighs heavily against the Veteran's claim.  

In determining whether the preponderance of the evidence is against the Veteran's claim, his contentions have been considered.  Given the incomplete nature of the service treatment records and the consistent post-service contentions of the Veteran, the Board finds these contentions to be credible in nature.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  It is also not disputed that the Veteran experienced a high level of noise exposure in service or that he did not wear hearing protection in service.  That notwithstanding, while the Veteran may be competent to perceive a loss of hearing since service, he has not been shown to have the audiological/medical training, credentials, or other expertise to ascertain the presence of a hearing loss disability (the numerical thresholds for which are set forth in 38 C.F.R. § 3.385) or the precise causation or date of onset of such disability.  See 38 C.F.R. § 3.159(a) (2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of opining on matters requiring medical knowledge).  Given this, his lay opinion is of no more than minimal probative value and is very substantially outweighed by the unfavorable medical evidence, namely the highly probative March 2010 VA opinion and the absence of a documented bilateral hearing loss disability between separation from service in 1958 and the findings from May 2001.  

Overall, the preponderance of the evidence is strongly against the Veteran's reopened claim for service connection for bilateral hearing loss, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss; to this extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


